U.S. Bank N.A. v Pagel (2020 NY Slip Op 04509)





U.S. Bank N.A. v Pagel


2020 NY Slip Op 04509


Decided on August 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2018-14491
 (Index No. 609990/17)

[*1]U.S. Bank National Association, etc., respondent,
vTravis Pagel, appellant, et al., defendants.


The Fisher Law Firm P.C., Port Jefferson, NY (Charles J. Fisher and Eric D. Cherches of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Travis Pagel appeals from an order of the Supreme Court, Suffolk County (Denise F. Molia, J.), dated October 10, 2018. The order, insofar as appealed from, denied that branch of that defendant's motion which was for summary judgment dismissing the complaint insofar as asserted against him as time-barred.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion of the defendant Travis Pagel which was for summary judgment dismissing the complaint insofar as asserted against him as time-barred is granted.
For reasons stated in Deutsche Bank Natl. Trust Co. v Gambino (153 AD3d 1232, 1234), the order is reversed insofar as appealed from, and that branch of the motion of the defendant Travis Pagel which was for summary judgment dismissing the complaint insofar as asserted against him as time-barred is granted.
DILLON, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court